TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00514-CR


Denise White, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. D-1-DC-06-202625, HONORABLE JULIE KOCUREK, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Denise White seeks to appeal an order deferring adjudication entered after she
pleaded guilty to aggravated assault.  The trial court has certified that this is a plea bargain case and
White has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeal is dismissed.  See id. rule
25.2(d).


				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   November 3, 2006
Do Not Publish